Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-3, 6-9, 11-19, 21-23 are currently pending in this application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 depends on cancelled Claim 5.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZULAWSKI (2005/0043128) in view of HOFF (4,102,214).

Regarding Claim 1, ZULAWSKI teaches A continuously variable transmission (CVT), comprising: a drive clutch having an inner and an outer sheave rotatably coupled to a drive clutch shaft; a driven clutch extending along a driven clutch axis having an inner and an outer sheave rotatably coupled to a driven clutch shaft, the driven clutch shaft comprising a hub [0002]-[0004]; a belt spanning between the drive clutch and the driven clutch; one of the sheaves (210) of the driven clutch (200) having a helix (250) fixed to the one sheave, the helix having helical surfaces (254)(252), and the other of the sheaves (230) of the driven clutch (200) having engagement members (238) cooperating with the helical surfaces (254)(252) to effect movement of the two sheaves (210)(230) relative to each other the one sheave (210) and the helix (250) being movable along the driven clutch shaft (shaft attached to 240) and the other of the sheaves (230) being fixed along the driven clutch shaft (shaft attached to 240); one of the sheaves of the driven clutch having a surface angled relative to a plane orthogonal to the driven clutch axis, the surface configured to engage the belt; a biasing member (270) configured to engage the helix (250), the biasing member positioned about the driven clutch shaft; the driven clutch shaft having an outer surface, the biasing member positioned radially intermediate the outer radial extent of the driven clutch shaft outer surface and the surface (250 and the helix opening 230 are radially intermediate of the shaft outer surface and the sheave belt contact surfaces);
	ZULAWSKI does not teach the one sheave being comprised of a first material having a density lower than 4 gr/cc and the helix is comprised of a second material having a density greater than 4 gr/cc.
	HOFF discloses a driving side pulley where a sheave (36) being comprised of a first material having a density lower than 4 gr/cc (Column 3, lines 66-68, discloses that the sheave may be made of aluminum. Official notice is taken that aluminum has a density of 2.70 g/cm3) and the helix is comprised of a second material having a density greater than 4 gr/cc (Column 3, lines 63-66, discloses that the base (Hub 32) that supports the sheaves is composed of a different material, and may be of steel.  It is taken that the helix would be considered as part of the hub structure. Official notice is taken that steel has a density of between 7.75 gm/cm3 and 8/05 gm/cm3).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the invention to modify the continuously variable transmission of ZULAWSKI by fabricating the sheave of aluminum and the helix of steel, as taught by HOFF to reduce the overall weight of the pulley (by using aluminum for the sheave) without compromising the strength of the base and helix, which would be made of steel) to provide a lighter weight but strong pulley.

	Regarding Claims 2, ZULAWSKI as modified teaches the one sheave is made of aluminum (HOFF Column 3, lines 66-68).

	Regarding Claims 3, ZULAWSKI as modified teaches the hub (HOFF 32) (which is taking to include the helix) is made of steel (HOFF Column 3, lines 63-66).

Regarding Claims 5, ZULAWSKI as modified teaches a driven clutch shaft (HOFF 14) coupled to the outer sheave (HOFF 56) of the driven clutch.

Regarding Claims 6, ZULAWSKI as modified teaches the claimed invention except for the driven clutch shaft is steel and the one sheave is cast to the driven clutch shaft.  
It would have been obvious to one of the ordinary skill in the art prior to the filling of the application for the invention to make the driven clutch shaft of steel and to cast the one sheave to the driven clutch shaft, both actions to improve the strength of the pulley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for its intended use as an obvious matter design choice.

Regarding Claim 21, ZULAWSKI as modified teaches further comprising a hub (240) coaxial with the driven clutch shaft, the other of the sheaves (230) fixed to the hub and extending radially outward from the hub.

Regarding Claim 23, ZULAWSKI as modified teaches wherein the helix (250) is annularly wrapped around the hub (240).



Claims 7-9, 11-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZULAWSKI (2005/0043128) in view of MUELLER (2011/0220453) in view of HOFF (4,102,214).

Regarding Claims 7, ZULAWSKI teaches A continuously variable transmission (CVT), comprising: a drive clutch having a first sheave pair including an inner sheave and an outer sheave rotatably coupled to a drive clutch shaft [0002]-[0004], the driven clutch shaft comprising a hub and the outer sheave fixedly coupled to the hub; a driven clutch (200) having a second sheave pair including an inner sheave (210) and an outer sheave (230) rotatably coupled to a driven clutch shaft (shaft attached to 240); a first sheave (210) of one of the first sheave pair and the second sheave pair having a helix (250) fixed to the first sheave (210), the helix (250) having helical surfaces (252)(254), and a second sheave (230) of the one of the first sheave pair and the second sheave pair having engagement members (238) cooperating with the helical surfaces (252)(254) to effect movement of the first sheave (210) and the second sheave (230) relative to each other, the second sheave (230) being fixed along the respective one of the drive clutch shaft and driven clutch shaft (shaft attached to 240) and the first sheave (210) and the helix (250) being movable along the respective one of the drive clutch shaft and driven clutch shaft (shaft attached to 240);
ZULAWSKI does not teach the first sheave having a first sheave outer facing surface facing away from the second sheave and the second sheave having a second sheave outer facing surface facing away from the first sheave, the entirety of the helix positioned laterally intermediate the first sheave outer facing surface and the second sheave outer facing surface;
MUELLER teaches the first sheave (200)(Figs. 8a-8c) having a first sheave outer facing surface (204b) facing away from the second sheave (202) and the second sheave having a second sheave outer facing surface (axial end of 202c) facing away from the first sheave, the entirety of the helix (205a)(205b)(505a)(505b) positioned laterally intermediate the first sheave outer facing surface and the second sheave outer facing surface;
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in ZULAWSKI as modified to have the arrangement in MUELLER so the fixed sheave is more robustly attached to the hub and shaft.
ZULAWSKI does not teach the first sheave being comprised of a first material having a density lower than 4 gr/cc and the helix and hub are comprised of a second material having a density greater than 4 gr/cc.
	HOFF discloses a driving side pulley where a sheave (36) being comprised of a first material having a density lower than 4 gr/cc (Column 3, lines 66-68, discloses that the sheave may be made of aluminum. Official notice is taken that aluminum has a density of 2.70 g/cm3) and the helix is comprised of a second material having a density greater than 4 gr/cc (Column 3, lines 63-66, discloses that the base (Hub 32) that supports the sheaves is composed of a different material, and may be of steel.  It is taken that the helix would be considered as part of the hub structure. Official notice is taken that steel has a density of between 7.75 gm/cm3 and 8/05 gm/cm3).
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date of the invention to modify the continuously variable transmission of ZULAWSKI by fabricating the sheave of aluminum and the helix of steel, as taught by HOFF to reduce the overall weight of the pulley (by using aluminum for the sheave) without compromising the strength of the base and helix, which would be made of steel) to provide a lighter weight but strong pulley.

Regarding Claims 8, ZULAWSKI as modified teaches the one sheave is made of aluminum (HOFF Column 3, lines 66-68).

	Regarding Claims 9, ZULAWSKI as modified teaches the hub (HOFF 32) (which is taking to include the helix) is made of steel (HOFF Column 3, lines 63-66).

Regarding Claims 10, ZULAWSKI as modified teaches a driven clutch shaft (HOFF 14) coupled to the outer sheave (HOFF 56) of the driven clutch.

Regarding Claims 11, ZULAWSKI as modified teaches the claimed invention except for the driven clutch shaft is steel and the one sheave is cast to the driven clutch shaft.  
It would have been obvious to one of the ordinary skill in the art prior to the filling of the application for the invention to make the driven clutch shaft of steel and to cast the one sheave to the driven clutch shaft, both actions to improve the strength of the pulley, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for its intended use as an obvious matter design choice.

Regarding Claim 12, ZULAWSKI as modified teaches the first sheave (210) and the second sheave (230) are included in the second sheave pair.

Regarding Claim 13, ZULAWSKI as modified does not teach wherein the one of the sheaves has a first sheave outer facing surface facing away from the other of the sheaves and the other of the sheaves has a second sheave outer facing surface facing away from the one of the sheaves, and the entirety of the helix is laterally positioned between the first sheave outer facing surface and the second sheave outer facing surface.
MUELLER teaches wherein the one of the sheaves has a first sheave (200)(Figs. 8a-8c) outer facing surface (204b) facing away from the other of the sheaves and the other of the sheaves has a second sheave outer facing surface (axial end of 202c)  facing away from the one of the sheaves, and the entirety of the helix (205a)(205b)(505a)(505b) is laterally positioned between the first sheave outer facing surface and the second sheave outer facing surface (Figs. 8a-8c).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in ZULAWSKI as modified to have the arrangement in MUELLER so the fixed sheave is more robustly attached to the hub and shaft.

Regarding Claim 14, ZULAWSKI as modified teaches wherein a biasing member (270) is positioned about the driven clutch shaft (shaft attached to 240) and between the helix (250) and a retainer (portion of 240 engaged with 270) operably coupled to the movable sheave.

Regarding Claim 15, ZULAWSKI as modified teaches wherein the helix (250) rotates relative to the driven clutch shaft (shaft attached to 240).

Regarding Claim 16, ZULAWSKI as modified teaches wherein the second sheave (230) is fixed directly to the driven clutch shaft (shaft attached to 240).

Regarding Claim 17, ZULAWSKI as modified teaches wherein the helix (250) rotates relative to the second sheave (230).

Regarding Claim 18, ZULAWSKI as modified teaches wherein the driven clutch shaft (shaft attached to 240) comprises a first shaft portion (splined portion of shaft attached to 240) and the hub (240), the hub coupled to the first shaft portion.

Regarding Claim 19, ZULAWSKI as modified teaches wherein the first sheave (210) of the driven clutch (200) is operably coupled to the first shaft portion (splined of shaft attached to 240) of the driven clutch shaft (shaft attached to 240) 
ZULAWSKI does not teach and the second sheave is operably coupled to the second shaft portion of the driven clutch shaft.
MUELLER teaches and the second sheave (204) is operably coupled to the second shaft portion (portion of 230 supporting 214, 216) of the driven clutch shaft (230).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the transmission in ZULAWSKI as modified to have the arrangement in MUELLER so the pulley assembly is more easily manufactured.

Regarding Claim 22, ZULAWSKI as modified teaches wherein the helix (250) is annularly wrapped around the hub (240)


Response to Arguments
Applicant's arguments filed 7/20/2022 have been fully considered but they are not persuasive.  See discussion above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654